Citation Nr: 1517583	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-00 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to February 21, 2006, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to May 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decisions by the  Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted a 100 percent rating for PTSD, effective February 22, 2006.  The Veteran appealed, seeking an earlier effective date.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In May 2013 the case was remanded for additional due process development.  

[When the case was previously before the Board in May 2013, there were two additional issues for appellate consideration:  whether the Veteran was properly rated as incompetent for VA purposes, and entitlement to service connection for ulcerative colitis.  A June 2014 rating decision found the Veteran competent for VA purposes.  Therefore, the competency issue has been resolved and is no longer before the Board.  As for the service connection issue, the Veteran had initiated an appeal to the Board with the filing of a notice of disagreement in May 2010, and pursuant to the Board's directive in May 2013, the RO issued him a statement of the case (SOC) in October 2014.  However, he did not file a substantive appeal after the SOC; i.e., he did not perfect his appeal to the Board.  Consequently the issue is not in proper appellate status and will not be addressed herein.  


FINDINGS OF FACT

1.  A July 2003 rating decision granted the Veteran service connection for PTSD, rated 70 percent \ and a total disability rating based on individual unemployability (TDIU), both effective February 28, 2003; the Veteran did not appeal this decision and it is final.  

2.  On August 17, 2004, the Veteran filed a claim seeking special monthly compensation (SMC), which was denied by the RO in a February 2005 decision; he did not appeal this decision.  
3.  On February 2, 2005, additional evidence pertaining to treatment for a psychiatric disability was received into the record, in the form of VA records to include reports of a hospitalization from December 2004 to January 2005 (which was subsequently augmented with nursing home records dated from January 2005 to April 2005); the RO evidently construed the receipt of these records as a filing for a claim for an increased rating for PTSD.  

4.  An April 2005 rating decision denied a rating higher than 70 percent for PTSD, and the Veteran appealed for a higher rating.  

5.  A December 2006 rating decision granted a 100 percent schedular rating for PTSD, effective February 22, 2006; the effective date was subsequently amended (due to a typographical error) to February 21, 2006.   

6.  The Veteran is shown by the record to have initially met the criteria for a 100 percent schedular rating on February 21, 2006, the date of a VA examination.  

7.  Prior to February 21, 2006, the Veteran's PTSD is shown to have been productive of a disability picture consistent with occupational and social impairment with deficiencies in most areas, and inability to establish and maintain effective relationships; total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self and others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss (for names of close relatives, own occupation, or own name) or any other PTSD symptoms of similar gravity was not shown. 


CONCLUSION OF LAW

An effective date prior to February 21, 2006, for the grant of a 100 percent rating for PTSD, is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 3.155, 3.157, 3.400, 4.130, Diagnostic Code (Code) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim seeking an earlier effective date for the grant of a 100 percent schedular rating for PTSD, where, as here, an effective date (i.e., February 21, 2006) has been assigned, the underlying claim for a higher rating for PTSD has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, any further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is not necessary as to the claim for an earlier effective date upon a grant of the highest schedular rating allowable.  Dingess, 19 Vet. App. 473; Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was afforded a hearing before the undersigned in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2012, the undersigned indicated that the Veteran's testimony would focus on the issue of entitlement to a 100 percent schedular rating for PTSD prior to February 2006, and noted the elements to substantiate the claim found lacking (such as evidence to show he filed an earlier claim or a treatment record showing there was an increase in disability prior to February 2006).  As the Veteran was unrepresented, the undersigned elicited from the Veteran his reasoning as to why he felt he was entitled to a 100 percent rating from an earlier date.  The veteran did not identify any pertinent evidence that is outstanding.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a 100 percent schedular rating for PTSD before February 2006. 

The RO has also ensured pertinent VA treatment records were obtained for the period in question.  The Veteran has not identified any additional available evidence for consideration in his appeal.  Given the nature of the earlier effective date claim, which is largely based on historical records, VA has not conducted contemporaneous medical inquiry in an effort to substantiate that claim on appeal.  38 U.S.C.A. § 5103A(d).  The Board notes that the evidence reviewed includes statements submitted by the Veteran historically, as well as medical evidence relevant to the service-connected disability. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award based on a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 3.400(o)(1).  In a claim for increase an effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree, receipt of outpatient, hospital examination, or admission to a VA or uniformed services hospital will be accepted as receipt of an informal claim for an increased evaluation based on the date of the outpatient treatment, hospital examination, or admission to a VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established.  Id.  When the evidence is from a private physician, the date of receipt of such evidence will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician or lay person and shows the reasonable possibility of entitlement to benefits.  Id. at (b)(2).  

To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 
PTSD is rated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

Under 38 C.F.R. § 4.130, Code 9411, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The maximum (100 percent) rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411. 

The Global Assessment of Functioning score (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions, or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

A July 2003 rating decision granted the Veteran service connection for PTSD, rated 70 percent and a TDIU rating, both effective from February 28, 2003.  He was notified of this decision in a July 2003 letter; he did not file any communication expressing disagreement with the rating or the effective date.    

On August 17, 2004 the Veteran filed a claim specifically seeking special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.  He noted that he was rated 100 percent for his service-connected disabilities.  The RO denied the claim in a February 2005 decision.  The Veteran was notified of the decision in a February 2005 letter, and did not file any communication expressing disagreement with the decision.  

On February 2, 2005 (just prior to the February 2005 rating decision that denied SMC benefits), additional evidence pertaining to psychiatric treatment was received into the record, i.e., VA records to include reports of a hospitalization from December 2004 to January 2005 (subsequently VA nursing home records dated from January 2005 to April 2005 were associated with the record).  The record does not make clear for what purpose the records were sent, but the RO evidently construed the receipt of such records as a filing of a claim for an increased rating for PTSD due to the nature of treatment the Veteran received at the VA hospital.  

An April 2005 rating decision denied a rating higher than 70 percent for PTSD.  In a December 2005 statement, the Veteran expressed disagreement with the decision, asserting that his rating for PTSD should be 100 percent.  He indicated that he had been "too ill to do this sooner."      

In April 2006, additional VA inpatient and outpatient records dated from April 2005 to April 2006 were added to the record; they show ongoing treatment for a psychiatric disorder.  On February 21, 2006, the Veteran underwent a VA examination to ascertain the nature and current severity of his PTSD.  

A December 2006 rating decision granted a 100 percent schedular rating for PTSD, effective February 22, 2006, the date of the VA examination.  The effective date was subsequently amended to February 21, 2006, due to a typographical error.  

At the September 2012 hearing before the undersigned the Veteran's wife testified about the Veteran's history of suffering with PTSD (without a diagnosis of the condition) and his current condition once he received necessary psychiatric care ("he's got his anger and rages and temper under control").  

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board has summarized the relevant evidence, as appropriate, in the foregoing section, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

In a January 2010 substantive appeal statement, the Veteran asserted that "all appeals were made in a timely fashion" and that he was misdiagnosed years ago with dementia instead of PTSD.  He felt that "back pay" should be awarded to him due to VA's misdiagnosis of his condition, which he said almost led him to end his life before he finally received proper care.  

As set out above, in a grant pursuant to a claim for an increased evaluation, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  Thus, the Board must first determine the date of receipt of the claim.  

When the RO granted service connection and assigned a 70 percent rating for the Veteran's PTSD in the July 2003 rating decision, the Veteran did not file a notice of disagreement with any aspect of the decision.  Thus, it is final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The issue of clear and unmistakable error, which must be specific, has not been raised in this claim.  Given that the July 2003 rating decision is final, the effective date of the grant of a higher rating for PTSD must be determined in relation to a subsequent claim.  

The Veteran subsequently filed a claim in which he specifically sought SMC benefits in August 2004; the claim was denied and unappealed.  However, VA hospital records were received in February 2005, at the time of the SMC adjudication, and these pertained solely to the inpatient treatment of the Veteran for a psychiatric disability.  Based on the receipt of such records on February 2, 2005, which the RO evidently construed as an intent to apply for an increased evaluation for PTSD, the RO adjudicated the claim of a higher rating for PTSD in an April 2005 rating decision.  Although the RO initially denied the claim after receiving additional VA treatment records, the Veteran initiated an appeal of the denial and the RO eventually granted the claim in a December 2006 rating decision, based in large part on the findings of the February 21, 2006 VA examiner.  In other words, the Veteran has pursued a rating higher than 70 percent for PTSD since the presumed claim for increase was received on February 2, 2005.  He has not alleged, nor does the record show, that he filed either an informal claim or a formal claim specifically for the increase of the PTSD rating prior to February 2, 2005.  Therefore, the Board recognizes February 2, 2005 as the date of receipt of the claim for a rating for PTSD higher than 70 percent.  

The RO assigned the date of February 21, 2006 as the effective date for the increased rating for PTSD, thereby determining that the date entitlement arose rather than the (earlier) date of receipt of the claim was the proper effective date for the 100 percent rating.  In reviewing the evidence, the Board agrees.  

The Board has carefully reviewed the evidence and for the reasons that follow finds that the preponderance of the evidence is against an effective date earlier than February 21, 2006, for the award of the 100 percent evaluation for PTSD.  Stated another way, the pertinent records show the Veteran initially met the criteria for a 100 percent schedular rating when he underwent a VA examination on February 21, 2006, and no earlier; thus such date is deemed as the date his entitlement arose.  

The pertinent records in the file dated prior to February 2006 do not establish that the Veteran's PTSD had increased to the extent, frequency, and severity as contemplated for a 100 percent rating under Code 9411.  The evidence consists of VA inpatient and outpatient records, and includes reports of a hospital stay from December 2004 to January 2005 followed by a stay in a nursing home (the receipt of such records was deemed by the RO to be the Veteran's claim for a higher rating for PTSD).  He was hospitalized following escalation of marital troubles (he was charged with domestic violence).  Upon admission, he was oriented times three.  He denied auditory/visual hallucinations, homicidal ideation, and delusions.  Although tearful, he denied symptoms of depression.  His behavior was cooperative but his mood was described as "horrible."  His thought process was logical and sequential.  There was suicidal ideation (after he reportedly learned his wife had canceled his credit cards, which infuriated him).  His judgment and insight were poor.  He was admitted for mood stabilization and with therapy his mood started to improve.  It was decided that it would be in his best interest to go to a nursing home for some time, as the Veteran indicated that he would try and control his temper and angry feelings in the future.   His diagnoses were mood disorder due to traumatic brain injury and PTSD; his GAF score was 45.  Nursing home therapy records for the next several months generally show that the Veteran was alert, oriented, friendly, and easily engaged.  He appeared to be stable.  With treatment that included adjustments to his medications, it was seen that he made some improvement although it was also felt he could continue to benefit from more treatment and stabilization.  Inpatient notes indicate he reported increased irritability (he felt his medication was inadequate) and feeling "down" because he was not living at home.  Sleep, energy, concentration and appetite were intact.  He denied suicidal and homicidal ideation.  There was some anxiety with respect to his home situation.  He denied psychosis.  GAF scores during his stay in a nursing home were 55.  A nursing home discharge record dated in June 2005 indicates that the Veteran had had a significant period of stabilization and seemed to have benefited from treatment.  At that time the Veteran noted that his irritability was much improved and he was alert and oriented times four.  He had a good mood and his thought processes were linear.  There was no suicidal/homicidal ideation or hallucination.  

Subsequent outpatient records show that the Veteran continued to be seen for therapy and was maintained on medication.  In August 2005, he reported that overall, since leaving the nursing home, he had done well and had gotten along well with his wife.  His mood was euthymic, and there were no hallucinations or suicidal/homicidal ideation.  He was noted to have a somewhat labile mood and was depressed twice per week.  The GAF score was 53.  Findings were similar in records in November 2005 and December 2005, when he was noted to have a good memory but an anxious mood.  The examining physician assigned a GAF score of 65 on those occasions, and a GAF score of 70 in January 2006.  However, in early February 2006, the Veteran was referred for an initial psychotherapy intake.  In an intake screening/psychosocial assessment, he was oriented times four, guarded, hypervigilant, easily distracted, and labile in affect.  His speech was normal and his thought process was of normal flow.  The GAF score was 50-41.  A couple days later, upon being seen by a psychiatrist, the Veteran acknowledged memory problems and indicated that he deferred to his wife constantly (his wife explained that she needed to be there to "help out" and he did not always understand "big words").  His wife indicated that she brought the Veteran to the clinic because he needed help with his anger and needed to talk with someone (the Veteran seemed to concur).  On mental status examination, the Veteran had poor grooming/hygiene.  He was alert and oriented but restless.  His speech was spontaneous but his thought process was severely impaired.  He denied hallucinations, delusions, and suicidal/homicidal ideation.  His insight and judgment were poor.  The GAF score was 55.  It appears, however, that the Veteran deteriorated further, because the report of the VA examination on February 21, 2006 indicates that he was assigned a GAF score of 29.  Further, mental status examination at that time revealed findings that indicate his condition became more severe.  For example, although oriented times three, he had hesitant speech, his thought content showed psychotic features (he admitted to visual and auditory hallucinations), and his short-term memory was significantly impaired.  He had thoughts of suicidal/homicidal ideation with intention twice during the past year but without attempts.  It was noted that his symptoms were constant and severe.  He was unable to be employed.  Although it was also reported that the Veteran's wife brought him home from the nursing home in June 2005 because he was "regressing and becoming more agitated," the records contemporaneous with his discharge (as noted above) did not reflect this.  
The foregoing disability picture (for the period prior to the VA examination on February 21, 2006), in the Board's judgment, does not reflect symptoms of PTSD to the degree and severity that typify a 100 percent disability rating before February 21, 2006 including at the time of receipt of the claim for an increased rating in February 2005.  It is not disputed that socially and occupationally, he is substantially impaired.  As noted on VA examinations in May 2003 and February 2006, he was unemployable due to PTSD symptoms (for which he was awarded a TDIU rating, effective in February 2003).  Further, the records do not show that the Veteran interacts with friends or with many family members, and although his wife was noted to be supportive at times, such as in a February 2005 VA record, marital troubles have been well documented.  In any case, he was noted on many of the treatment records to be cooperative and friendly towards therapists and evaluators.  Notwithstanding his social and occupational deficiencies, there is no objective evidence of such symptoms as gross impairment in communication, persistent delusions or hallucinations, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar gravity.  The VA records discussed above do not disclose that any of the foregoing symptoms, or any other symptoms of the same type and degree, were clinically present.  While the Veteran was hospitalized in December 2004 for an unstable mood (and suicidal ideation) in conjunction with a dispute with his wife, which appears to have stemmed from his impaired impulse control, he improved soon thereafter with treatment and adjustment of medications.  He was not shown to have similar outbursts, rage incidents, or suicidal thoughts thereafter until noted on the February 2006 VA examination.  In other words, he was not in persistent danger of hurting himself and others.  Such symptoms are clearly more akin to the criteria for a 70 percent disability, namely, suicidal ideation and irritability with periods of violence.  He was consistently documented to be alert and oriented (times three or four), and any memory loss was not indicative of an individual who has lost touch with himself and those close to him.  The cause of his hospitalization in December 2004, followed by his stay in a nursing home, was to address in part his "horrible" mood and inappropriate behavior, but such behavior was not shown to have been continuous.  Rather, it seems more analogous to the criteria for a 70 percent rating, namely, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  Generally, the Veteran's grooming and hygiene were good, except right before the February 2006 VA examination when he appeared to be in poor shape.  

Furthermore, although GAF scores are not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is noteworthy that the Veteran's GAF scores ranged from 45 (denoting serious symptoms) upon discharge from the hospital in January 2005, to 55 (denoting moderate symptoms) during his nursing home stay, to 53/65/70 (denoting mild to moderate symptoms) in the months leading up to February 2006, after which his GAF score dropped precipitously to 29 (denoting behavior that is considerably influenced by delusions/hallucinations, or serious impairment in communication/judgment or inability to function in nearly all areas).  The assessments of the Veteran's functioning prior to February 2006, although widely varied, do not reflect a disability picture that is contemplated for a 100 percent rating.  His GAF score on the VA examination on February 21, 2006 clearly demonstrates for the first time since the Veteran's claim was received in February 2005 that his impaired functioning was such that it evoked the very symptoms, in terms of type, degree, and duration, that are contemplated for a 100 percent rating under Code 9411.  

In sum, although the evidence clearly demonstrates that the Veteran had significant social and occupational impairment attributable to PTSD prior to February 21, 2006, his symptomatology was not consistent with the criteria for a 100 percent rating under Code 9411.  In a claim for an increased rating, the effective date of any award will be the latter of the following dates:  the date the claim was received and the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Here, as the preponderance of the evidence is against a finding that the Veteran's PTSD had worsened to the extent approximated by criteria for the 100 percent evaluation prior to February 21, 2006, the proper effective date in this case is the date his entitlement arose, February 21, 2006.  For the above-stated reasons, the effective date for grant of a 100 percent schedular rating for PTSD may be no earlier than February 21, 2006.


ORDER

An effective date prior to February 21, 2006, for the grant of a 100 percent rating for PTSD, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


